Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Allowable Subject Matter

Claims 6-21 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Takanashi et al (US 20060105544 A1) and Shimizu et al (US 20060078821 A1) are hereby cited as some pertinent prior arts. Figures 1-8 of Takanashi disclose a processing method of a workpiece using a protective film agent for laser dicing ([0022]), the processing method comprising: a protective film forming step of forming a protective film (24, [0058]) through applying the protective film agent for laser dicing that includes a solution in which at least a water-soluble resin, an organic solvent, and an ultraviolet absorber are mixed ([0013]) and, a device region in which a device (22) is disposed in each of a plurality of regions marked out by a plurality of planned dividing lines (23, [0056]) that intersect and a peripheral surplus region that surrounds the device region; a laser processing step ([0061]) of irradiating the front surface side of the workpiece (2) after the protective film forming step with a laser beam with such a 
 
 
However, none of the above prior arts alone or in combination with other arts teaches a processing method, comprising “a preparing step of preparing a solution by mixing together a water-soluble resin, an organic solvent, and an ultraviolet absorber; an ion-exchange treatment step of carrying out ion exchange of sodium ions in the solution by using a cation-exchange resin, wherein the ion-exchange treatment step results in the content of sodium of the solution being greater than zero but equal to or lower than 100 parts per billion in weight ratio” in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claims 6, 10 and 19 are allowed.
Claims 7-9, 11-18 and 20-21 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        01/11/2022